Citation Nr: 1642595	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  16-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and feet, to include as due to cold injuries.  

2.  Entitlement to service connection for a dental disorder, claimed as problems with gums and teeth.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for a sinus disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. and Mrs. J. M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1949 to October 1947.  His discharge record, WD AGO Form 53, shows that his military occupational specialty was a construction machine operator.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran and Mr. and Mrs. J. M., testified before the undersigned Veterans Law Judge (VLJ) in Washington D. C. in August 2016 and a transcript thereof is on file.  At the hearing the Veteran withdrew claims for service connection for an eye disorder, gout, and high cholesterol.  Moreover, he executed and signed VA Form 21-4138 and formally withdrew those claims.  See 38 C.F.R. § 20.204 (2015).  Also, while service connection was denied for a foot disorder, at that hearing he clarified that he was seeking service connection for arthritis of the hands and feet, claimed as due to cold injuries.  Accordingly, the issues have been recharacterized as stated on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The National Personnel Records Center (NPRC) has indicated that the Veteran's records could not be located and had presumably been destroyed in a fire.  

In VA Form 21-4142, Authorization and Consent for Release of Information dated in May 2012, the Veteran reported having been treated at a VA facility in Hackensack, New Jersey in January 1972 for, in pertinent part:  high blood pressure, hearing loss, teeth, feet, and sinuses. 

In VA Form 21-526, Application for Compensation and/or Pension, dated October 29, 2014, the Veteran reported having been treated at a VA facility in Hackensack, New Jersey, on May 22, 1970, for hearing loss, asthma, high blood pressure, and sinus problems.  He reported having continued to receive VA treatment since then.  

In NA Forms 13055 of April 27, 2015, the Veteran reported having been treated as an outpatient since May 22, 1970, at a VA facility in Hackensack, New Jersey, for problems with his feet, his gums and teeth, hearing loss, asthma, high blood pressure, and sinus problems.  

Entered into Virtual VA on March 31, 2015 are VA electronic (CAPRI) records from Hackensack, New Jersey from January 2, 2008, to August 4, 2014.  These show that on September 25, 2008, the Veteran's problem list included, as relevant: gout, 07/09/2008; sinusitis, 06/02/2008; gouty arthritis, 04/22/2008; essential hypertension, 05/15/2001; hearing loss, 10/14/1998; and congenital pes planus, 05/07/1998.  

Entered into Virtual VA on January 15, 2016 are VA electronic (CAPRI) records from VA facilities at East Orange and Hackensack, New Jersey from June 16, 2014, to October 28, 2015.  These show that on June 16, 2014, it was noted that the Veteran had had no recent attacks of gout.  He stated that he had smoked since he was age 13 and could not stop now.  On July 14, 2014, his noted Problem List was a sensorineural hearing loss, bilateral, 03/23/2011; chronic kidney disease, unspecified, 09/07/2010; essential hypertension, 05/15/2011; and congenital pes planus, 05/07/1998.  

The same VA outpatient treatment (VAOPT) records show that lumbar X-rays in October 2014 revealed mild multilevel degenerative disc disease and osteoarthritis at L4-5, and L5-S1.  A January 2015 chest X-ray and follow-up CT scan revealed a left lower lobe lesion which was suspicious for cancer, as well as severe bullous emphysema, and bibasilar bronchiectatic changes.  Pulmonary function testing revealed moderate obstructive lung disease and marked reduction of diffusing capacity.  It was noted that he was a long-time smoker.  Subsequent records indicate that he began radiation therapy for treatment of presumed lung cancer.  

At the August 2016 Board hearing it was acknowledged that the Veteran's service treatment (STR) records were not available, having been destroyed in a fire.  Page 3.  Also, he was informed of the elements needed to substantiate his service connection claims.  Page 3.  

At the August 2016 Board hearing the Veteran testified, in essence, that he believed that inservice exposure to cold and wet weather in Spokane, Washington, was the cause of his arthritis.  Page 9.  He had first noticed having joint pain shortly after his discharge from military service.  Page 10.  He had first sought VA treatment shortly after service, in about 1970 or 1971 at West Haven, Connecticut, for pain in his neck.  Page 11.  

At the hearing the Veteran testified, in essence, that he believed that his having worked with heavy and noisy equipment had led to his current hearing loss.  Page 9.  He had not used hearing protection during service.  Page 43.  After his inservice noise exposure he had noticed a decrease in his hearing during service.  Page 47.  He had been seen by VA for hearing loss (without specifying when this started] and had been given "some hearing aid."  Pages 48 and 49.  

The Veteran testified that he had had postservice treatment by a private physician but that this physician had died years ago.  As to whether this private physician had treated the Veteran for arthritis the Veteran stated "I imagine he must have, yeah."  Pages 14 and 15.  The Veteran's son-in-law testified that the Veteran had not sought VA treatment earlier and continuously because he had been unaware that he qualified for VA treatment.  Page 13. 

The Veteran testified that all of his postservice VA treatment had been at VA facilities in West Haven, Connecticut, and at facilities in New Jersey at Hackensack and East Orange.  Page 12.  

At the hearing the Veteran clarified that he was seeking service connection for arthritis of "mostly in [his] hands."  Page 15.  He had been diagnosed as having arthritis in his hands.  Page 19.  He testified that he now had numbness in each foot which he believed was due to either arthritis or from frostbite, both being due to inservice exposure to cold and wet weather in Spokane, Washington.  He had not been diagnosed as having arthritis in his feet.  Page 19.  His problem was with both feet.  Page 33.  During service, following exposure to cold weather he had had a burning sensation in his hands and his feet and both his hands and feet had been cold.  Page 38.  He had also had tingling and numbness.  Page 39.  He had sought treatment during service on one occasion but after they looked at his feet he had merely been told that he would be alright and had not received any actual treatment.  Pages 40 and 41.  His problems with his hands and feet had never resolved.  Page 41.  He had had continuous or chronic numbness in his feet after service.  Page 42.  

The Veteran testified that he had noted having shortness of breath during service when performing physical training tests and when working outside (in cold weather).  Page 21.  However, when asked when he had first started having issues with breathing he stated "I really don't know."  Page 21.  However, he further testified that during his early inservice training he had had to be in "a gas chamber" and after such testing he had problems with his breathing, asthmas, and his sinuses.  Pages 23 and 24.  Also, he testified that after service he had continued to have such problems.  Page 26.  

As to his dental claim, the Veteran testified that during service he had had problems with his teeth and gums.  Page 27.  During service he had had two toothaches, for which he had had fillings but he could not recall which teeth had been so treated.  Pages 27 thru 30.  After service he had gone to VA in 1971 and over the course of time VA had extracted his teeth.  Pages 27 thru 32.  

The Veteran testified that he could not remember when he had first been diagnosed as having hypertension.  Page 50.  He had been told during service that he had high blood pressure.  Page 51. However, he also testified that he had first noticed having had elevated blood pressure readings about 14 years ago.  Page 51.  As to the cause of his hypertension he testified "where else could I have got the nervousness or anything else that I am dealing with?"  Page 51.  He was not sure if his current hypertension was due to his inservice frostbite.  Pages 51 and 52.  Parenthetically, the Board notes that VAOPT records on file indicate that he had some anxiety related to his diagnosis and treatment for presumed lung cancer.  

A letter dated October 26, 2015, from the VA New Jersey Health Care System - Lyons, to the Veteran states that VA had been "unable to locate medical records from May 22, 1970."  However, it appears that this letter was returned and, so, not delivered to the Veteran.  

A fire on July 12, 1973, at the National Personnel Records Center in St. Louis, Missouri, destroyed many service medical records.  See Jolly v. Derwinski, 1 Vet. App. 37, 38 (1991).  In Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) it was held that the "duty to assist under the facts of this case was particularly great in light of the unavailability of the veteran's exit examination and full Army medical records and the applicability of [38 U.S.C.A.] section 345(b) [now 38 U.S.C.A. § 1154(b) (West 1991)] with respect to a combat veteran."  

From the foregoing, it appears that the Veteran has not been very specific as to the inclusive dates of treatment at the three VA facilities which he has reported.  Nevertheless, while information of record suggests that no VA records dated when the Veteran has reported first seeking treatment, i.e., May 22, 1970, could be found at a VA facility in New Jersey, it is not clear whether a search was made at all three VA facilities.  Significantly, he testified that he first sought treatment at a VA facility at West Haven, Connecticut.  

Moreover, VA outpatient treatment (VAOPT) records on file do not antedate 2008.  However, these records also suggest that there are VAOPT records dating back to at least 1998.  

Inasmuch as the Veteran's STRs are presumed to have been destroyed in a fire, and in light of the heightened duty to assist, additional attempts should be made to search for VA treatment records, and afford the Veteran VA examinations as to his claimed disabilities.  

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, here, the Veteran has testified that he has already received VA dental treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to search for all VA treatment records since January 1970 from the VA medical facilities in New Haven, Connecticut; Hackensack, New Jersey, and East Orange, New Jersey.  

Ensure that all such records are entered into the Veteran's VA electronic file on appeal.  

2.  After all available past VA treatment records are made a part of the Veteran's VA electronic file on appeal, afford the Veteran a VA examination to determine whether he now has arthritis of the hands and feet, hypertension, asthma, and a sinus disorder.  

The examiner should have access to all of the Veteran's VA electronic records, and should be advised that the Veteran's service treatment records are unavailable. 

The purpose of this examination is to determine, if possible, whether the Veteran has arthritis of the hands and feet, hypertension, asthma, and a sinus disorder (noting that VA treatment records of file reflect treatment for hypertension).  If needed, X-rays of the Veteran's hands and feet should be conducted to document any arthritis. 

(a)  The examiner is requested to opine whether any arthritis which the Veteran may have of his hands and feet is as likely as not to have been incurred during active service, to include whether it is as likely as not that any such arthritis is due to inservice cold injuries; and whether it is as likely as not that any such arthritis manifested within one year after the Veteran's discharge from service in October 1947.  In so opining, the examiner is to presume the Veteran was exposed to cold and wet weather from his military service in Spokane, Washington.  

(b)  If it is determined that the Veteran has arthritis of the hands and feet which is due to gout, the examiner should opine whether it is at least as likely as not that any such gout had its onset during active service.  

(c)  The examiner is requested to opine whether any hypertension which the Veteran may have is as likely as not to have been incurred during active service; or whether it is as likely as not that any such hypertension manifested within one year after the Veteran's discharge from service in October 1947.  

(d)  The examiner is requested to opine whether any asthma or a sinus disorder which the Veteran may have is as likely as not to have been incurred during active service, to include as due to performing physical training tests, or from any exposure to cold and wet weather or fumes from "gas chamber" training during service as claimed by the Veteran.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.
  
3.  After all available past VA treatment records are made a part of the Veteran's VA electronic file on appeal, afford the Veteran a VA dental examination to determine the nature and etiology of any dental condition of the Veteran's teeth and gums.  

The examiner is requested to opine whether any dental condition of the Veteran's teeth and gums is as likely as not to have been incurred during active service.  

The examiner is requested to opine whether there was loss of teeth due to loss of substance of the body of the maxilla or mandible; or any loss of any part of the mandible or mandibular ramus, or any part of either condyle (condyloid process) or coronoid process of the mandible, or loss of any part of the maxilla or hard palate. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.
 
4.  After all available past VA treatment records are made a part of the Veteran's VA electronic file on appeal, afford the Veteran a VA audiology examination to determine the nature and etiology of any hearing loss which he now has.  

The examiner is requested to opine whether any hearing loss which the Veteran now has is as likely as not to have had its onset during active service; or, if he has a sensorineural hearing loss, whether it is as likely as not that any sensorineural hearing loss manifested within the first year after the Veteran's discharge from service in October 1947.  In so opining, the examiner is asked to (1) assume as true that the Veteran was exposed to loud noise during the performance of his duties as a construction machine operator, and (2) indicate whether the post-service audiometric findings show hearing loss consistent with in-service noise exposure described by the Veteran.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5.  Thereafter, if any of the claims remain denied, issue a supplemental statement of the case (SSOC) addressing such claims and afford the Veteran and his representative the appropriate period of time to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

